Turney, J.,
delivered the opinion of the court.
By sections 2124 and 2126 of Code, “ Real estate *419sold for debt shall be redeemable at any time within two years after such sale.” “ Any debtor whose interest in real estate has been so sold and is subject to redemption, may redeem said interest by paying to the purchaser or to any one claiming under him, the amount so bid or paid by him, with interest thereon at the rate of -six per cent, per annum, together with -all other lawful charges.”
Under this statute the purchaser may demand the full amount in one payment and refuse partial payments, yet under the statute he may receive partial payments from time to time, and if by such partial payments made within the time prescribed he shall receive the full amount with interest and other lawful ■charges, the redemption is complete.
In the absence of agreement to the contrary, a partial payment on the amount necessary to redeem must be understood to be made with reference to and in pursuance of the redemption laws and by the favor of the creditor or purchaser.
The indulgence by the purchaser and his relaxation •of the rigor of the law cannot be construed a waiver of his title acquired by the purchase, and its conversion into a mortgage. If after partial but without full payment the two years expire, the purchaser or those claiming under him become debtor, to the extent of the payments, to him whose land has been sold, which may be recovered in an action at law, or proper proceedings in chancery.
Reverse the decree with costs and enter proper ■decree here.